Order entered August 26, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00100-CR

           CHRISTOPHER ROMMELL MCKINNEY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-75306-M

                                    ORDER

      The reporter’s record was due May 20, 2020. When it was not filed, we

notified court reporter Belinda Baraka by postcard dated May 22, 2020 and

directed her to file the reporter’s record by June 21, 2020. On June 30, 2020, Ms.

Baraka filed a request for extension of time which we granted, making the

reporter’s record due on July 31, 2020. To date, the record has not been filed and

we have had no further communication from Ms. Baraka.
      We ORDER court reporter Belinda Baraka to file the complete reporter’s

record in this appeal within TWENTY DAYS OF THE DATE OF THIS

ORDER. We caution Ms. Baraka that the failure to do so will result in the Court

taking whatever action it deems appropriate to ensure that this appeal proceeds in a

more timely fashion, which may include ordering that Ms. Baraka not sit as a court

reporter until the reporter’s record in this appeal is filed.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, court

reporter, 194th Judicial District Court; and to counsel for all parties.




                                                /s/    ROBERT D. BURNS, III
                                                       CHIEF JUSTICE